NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 29, 2018 *
                                   Decided June 1, 2018

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 17-1436

MARLON WATFORD,                                     Appeal from the United States
    Plaintiff-Appellant,                            District Court for the Southern District
                                                    of Illinois.
       v.
                                                    No. 16-CV-941
THOMAS LaFOND, et al.,
    Defendants-Appellees.                           Michael J. Reagan,
                                                    Chief Judge.


                                        ORDER

       Marlon Watford, a prisoner in Illinois, appeals the dismissal of his civil rights
suit, which the district court dismissed for failure to prosecute and because Watford


       * The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appellant’s brief and the record adequately present the facts and legal
arguments, and oral argument would not significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).
No. 17-1436                                                                       Page 2

failed to comply with orders to amend his complaint. Because we conclude that the
judge acted within his discretion in dismissing the suit, we affirm the judgment.
        In his 58-page complaint, Watford lists five claims against eight named prison
officials and six unnamed defendants. His claims touch on numerous aspects of prison
life—from the amount of stationery and soap he receives to how his grievances and
mail are handled. During initial screening, 28 U.S.C. § 1915(g), the district judge
determined that Watford’s complaint improperly “buried potentially viable claims in a
sea of irrelevancies,” see FED. R. CIV. P. 8, and joined “[u]nrelated claims against
different defendants,” see FED. R. CIV. P. 20. The judge gave Watford 28 days to cure
these deficiencies and warned him that failure to amend his complaint would result in
the suit’s dismissal. Watford responded with a flurry of motions seeking
reconsideration of the screening order, a 150-day extension of the amendment deadline,
recruitment of counsel, and the judge’s recusal (based on Watford’s allegation that the
judge is biased against pro se litigants). The judge denied each of Watford’s motions,
but twice extended his amendment deadline by 30 days. Watford did not amend his
complaint, and—97 days after screening Watford’s original complaint—the judge
dismissed the suit with prejudice.
       On appeal Watford first argues that the district court abused its discretion when
it dismissed the case instead of granting him even more time to amend his complaint
because of his pro se status. We disagree. The court twice extended the deadline,
warning Watford both times that his suit would be dismissed if he failed to comply
with the court’s orders. Rather than use the additional time to file an amended
complaint, Watford demanded that the judge recuse himself and recruit counsel for
Watford. “[E]ven those who are pro se must follow court rules and directives,” McInnis
v. Duncan, 697 F.3d 661, 665 (7th Cir. 2012), so the district judge did not abuse his
discretion in dismissing Watford’s suit with prejudice when Watford refused to comply
with the court’s orders.
        Watford next contends that the district court should have recruited counsel to
assist him in amending his complaint. When deciding whether to recruit counsel for an
indigent plaintiff, a court must ask whether the plaintiff (1) made reasonable attempts
to obtain counsel, and (2) appears competent to litigant the case pro se. See Pruitt v.
Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc); see also Robinson v. Scrogum, 876 F.3d
923, 925 (7th Cir. 2017). Here the judge acted within his discretion in ruling that
appointment of counsel was unwarranted. Even assuming that Watford made
reasonable efforts to retain a lawyer, he provided “no information regarding his level of
education, language difficulties, medical issues, and mental health issues,” making it
No. 17-1436                                                                            Page 3

impossible for the judge to gauge Watford’s competence. See Pruitt, 503 F.3d at 654.
Moreover, Watford’s complaint includes several misjoined claims that should have
been brought in separate suits, see Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017),
so the true complexity of the case is unclear.
        Finally, Watford contends that 28 U.S.C. § 144 required the district judge to refer
the recusal motion to a different judge. But Watford did not attach to his motion an
affidavit detailing the nature of the judge’s alleged biases, as § 144 requires. See Carlson
v. Bukovic, 621 F.3d 610, 623 (7th Cir. 2010); Tezak v. United States, 256 F.3d 702, 716–17
(7th Cir. 2001). And without counsel Watford could not have complied with the
statute’s additional requirement that counsel of record certify that the affidavit is filed
in good faith. See United States v. Betts-Gaston, 860 F.3d 525, 537 (7th Cir. 2017); Mitchell
v. United States, 126 F.2d 550, 552 (10th Cir. 1942) (requirement for certificate by counsel
is essential safeguard to prevent abuse of § 144); Robinson v. Gregory, 929 F. Supp. 334,
337–38 (S.D. Ind. 1996). Moreover, Watford’s reasons for seeking the judge’s recusal
amount to nothing more than his dissatisfaction with the judge’s rulings, and “judicial
rulings alone almost never constitute a valid basis” for showing bias. Liteky v. United
States, 510 U.S. 540, 555 (1994); In re Nora, 778 F.3d 662, 666 (7th Cir. 2015). Thus, the
district judge did not abuse his discretion when he declined to recuse himself.
                                                                                AFFIRMED.